In an action for a divorce and ancillary relief, the defendant wife appeals from an order of the Supreme Court, Queens County (Strauss, J.), dated July 20, 2004, which denied her motion, inter alia, to set the valuation date of the plaintiff husband’s separate real property as the date of trial. Justice Mastro has been substituted for former Justice Luciano (see 22 NYCRR 670.1 [c]).
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see Xikis v Xikis, 43 AD3d 1040 [2007] [decided herewith]). Miller, J.P, Mastro, Lunn and Dillon, JJ., concur.